J-S37021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUAN MORALES                               :
                                               :
                       Appellant               :   No. 855 EDA 2022

        Appeal from the Judgment of Sentence Entered January 21, 2022
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004004-2017

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JUAN MORALES                               :
                                               :
                       Appellant               :   No. 856 EDA 2022

        Appeal from the Judgment of Sentence Entered January 21, 2022
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0004444-2017


BEFORE: BOWES, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY LAZARUS, J.:                          FILED DECEMBER 16, 2022

        Juan Morales appeals1 from the judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, after he was convicted by a

jury of two counts of endangering the welfare of children (EWOC).2 We affirm.
____________________________________________


1On May 5, 2022, our Court granted Morales’ motion to consolidate the two
appeals, 855 EDA 2022 and 856 EDA 2022. See Pa.R.A.P. 513.

2   18 Pa.C.S.A. § 4304(a)(1).
J-S37021-22



       Morales was arrested in North Carolina in May 2017 on a Pennsylvania

warrant issued in connection with the alleged sexual assault of two minor

female twins (Child 1 and Child 2 — collectively, Children). Children, who

were seven years old at the time of the alleged assaults, are the daughters of

Morales’ long-time paramour, N.S.3

       Morales was charged with two counts each4 of rape of a child,

involuntary deviate sexual intercourse (IDSI), unlawful contact with a minor,

aggravated indecent assault of a child, sexual assault, EWOC, corruption of

minors, indecent exposure, indecent assault of a child less than 13 years of

age, simple assault, recklessly endangering another person (REAP), and

dissemination of explicit sexual materials to a minor.

       The trial court set forth the relevant factual history underlying the

charges as follows:

       [N.S.] testified that she was in a relationship with [Morales] and
       he lived in the apartment with her and her children. [N.S.]
       testified that she sometimes left her twin seven[-]year[-]old
       daughters home with [Morales] while she went to work. [N.S.]
       testified that on June 29, 2014[,] around 2:30 a.m., she realized
       that [Morales] was not in the bed next to her and walked to the
       living room, where she observed [Morales] on the sofa with his
       “penis out” and “touching himself” while [Child 1] was balled up
       with her arms around her knees at her chest on the other end of
       the couch. [N.S.] explained that she then attacked [Morales]
       using clenched fists, [] which [Morales] did not resist, until he
       pinned her down on their mattress, only allowing her to use the
       bathroom. [N.S.] explained that she did not call the police due to
____________________________________________


3 N.S. and Morales are the parents of a younger daughter who was an infant
at the time of the alleged assaults on Children.
4Morales was charged under two separate docket numbers, one for each
minor victim, CP-51-CR-0004444-2017 and CP-51-CR-0004004-2017.
                                           -2-
J-S37021-22


     fear that [Morales] would wake up and hear her on the phone.
     [N.S.] testified that she was able to leave the house with
     [C]hildren, after she told [Morales] she was [] going to take
     the[m] to the flea market. Instead of going to the flea market,
     [N.S.] said that she went to her mother’s house where she first
     called police and then continued on to St. Christopher’s Hospital
     for Children where she was interviewed by a police officer. On the
     following day, she and [Children] went to an appointment at [the]
     Special Victims Unit (SVU) and [] she did not talk to [Children]
     about what happened with [Morales] or what they were allowed
     to talk about. [N.S.] stated that she did not communicate or see
     [Morales] again at that time.

     [N.S.] also described moving with [C]hildren to North Carolina in
     March of 2015, explaining that she lived near and remained in
     contact with [Morales’] older sister[,] but claimed that she did not
     know whether [Morales] was living in North Carolina or
     Philadelphia. [N.S.] described the first time she saw [Morales] in
     2016 at his mother’s North Carolina home and how she was scared
     of him during this encounter.

     On cross-examination, [N.S.] explained that during their
     relationship[,] she and [Morales] would have arguments, around
     [Children], sometimes caused by [Morales’] “w[a]ndering eye for
     women.” [N.S.] testified that before [Children] were interviewed
     at St. Christopher’s Hospital for Children[,] she did not speak to
     them about what occurred with [Morales]. [N.S.] stated that the
     Department of Human Services (DHS) spoke to [Children] at the
     hospital and also visited their house.

     Next, Officer Robert Caban testified that he met with [N.S.] and
     [Children] at St. Christopher[’s] Hospital for Children in response
     to a reported rape in June 2014. Officer Caban recalled that [N.S.]
     told him about what she saw the night before regarding [Morales’]
     “private area out” in front of [Child 1]. Officer Caban could not
     recall if he spoke with [Children] directly. On cross-examination,
     Officer Caban stated several times that he could not recall specific
     details regarding his interview with [N.S.] and [Children].

     [Child 1] testified that she first met [Morales] when her mom
     started dating him when she was six or seven. [Child 1]
     continued[,] stating that [Morales] started living with them when
     she was seven and sometimes he watched her and [Child 2] while
     their mother was at work. [Child 1] also testified that [Morales]
     touched her more than once, describing how [Morales] showed
     her his phone with “people having sex” on it. [She] described how

                                    -3-
J-S37021-22


     [Morales] exposed his private parts to her, touched her private
     parts, made her put his private part in her mouth, and how he
     licked her private part over her underwear over the course of [a]
     few days. [She also] testified that [Morales] put his private part
     on her front private part once while she was laying down while he
     moved in a back and forth motion. [She further described] an
     incident where [Morales] put his private part in her mouth while
     she was alone with him in the living room. [She also] stated that
     she did not tell [N.S.] when these things were going on because
     she was scared and thought something bad might happen if she
     told.

     [Child 1] testified that [N.S.] found out when she came downstairs
     while [Morales’] private part was exposed and she was on the
     couch with him. [She] recalled talking with a lady in a room with
     a camera[,] where she told [the lady] everything that happened
     to her. [She] also recalled talking with a detective. On cross-
     examination, [Child 1] testified that when she moved to Candor,
     North Carolina[,] she lived with just [N.S.] and [her] sisters.
     [She] explained that she never told anyone at school or in her
     family what [Morales] was doing to her.

     [Child 2] testified that she recognized [Morales] as her [baby]
     sister’[s] dad who lived with her when she was about seven years
     old and sometimes watched her when her mom was not home.
     [Child 2] described one day when she was home alone with
     [Morales], waking up in [N.S.]’s bed with [Morales’] hand inside
     her shorts but over her underwear, rubbing on her front private
     part while he forced her hand on to his exposed private part
     moving it in a rubbing motion. [She] stated that on the same day
     and other days[, Morales] showed her videos of men and women
     in various stages of undress doing “inappropriate things.” She
     could not remember if [Morales] said anything to her while
     showing her the videos. [She] further testified that [Morales]
     placed his private part on her back private part and that she saw
     “slimy stuff” come out of [Morales’] private part when they were
     alone in the bedroom. [She] recalled speaking with police officers
     and telling them what happened to her. [She] testified that she
     never told anyone else about what [Morales] was doing because
     he asked her not to and that he never threatened to hurt her or
     her family.

     On cross-examination, [Child 2] recalled[,] after going to the
     hospital[,] speaking to a lady in a room with a table and chair.
     [She] explained that she never told any teacher, principal,
     crossing guard, student, police officer at school, or family member

                                    -4-
J-S37021-22


     about [Morales] touching her private part. [She] recalled moving
     to Candor, North Carolina[,] with [N.S.] and [her] sisters and
     being babysat by [Morales’] sister.

     Denise Wilson, Manager of Forensic Services at Philadelphia
     Children’s Alliance (PCA), testified regarding the forensic interview
     process, [the interview] room, and how parents are not in the
     room during the interview. Portions of the PCA interviews were
     intermittently shown to the jury throughout Ms. Wilson’s
     testimony.     Ms. Wilson described both [Children] as being
     reluctant to discuss what happened for fear of making [N.S.] mad
     because they “told their business.” On cross-examination, Ms.
     Wilson detailed her interactions with [Children] and how it was her
     opinion that the[y] wanted to give her more information instead
     of assuming that they were being untruthful.

     Next, Detective Brian Meissler testified that he was the assigned
     investigator on this case and that he met [N.S.] and [Children] at
     St. Christopher’s Hospital for Children, where he spoke to
     [Children] quickly and took a formal statement from [N.S.] While
     reviewing his handwritten statement, Detective Meissler admitted
     that he made a mistake on the form[,] substituting the name Jose
     for [Morales’] name Juan and that there was no mention during
     the interview with [N.S.] of another individual.

     Detective Meissler explained that he typically writes while
     conducting interviews and when the interview is finished he
     “ask[s] them to read it . . . over and sign it, and sign and date the
     last page.” Detective Meissler explained that when he completed
     [his] interview with [N.S.] he followed this procedure with her and
     since there were no initials where changes were made[,] he
     believed “she did not make any corrections.” Detective Meissler
     recalled [Child 1’s] second interview with him at the police station,
     noting how at the end of the interview she wrote “she sail [sic]
     him red hand did [sic]” above her signature. Detective Meissler
     stated his belief that [Child 1] was withholding information during
     the interview.

     On cross-examination, Detective Meissler described what a rape
     kit is, the procedures [for] obtaining any evidence to be placed in
     a rape kit, and how no biological evidence of the offender was
     found in [Children’s] rape kits. Detective Meissler explained why
     he continued questioning [Child 2] after she answered “no” to the
     question “Did [Morales] ever touch you with his penis?” testifying
     that it was his belief based on his 15 years of experience that she
     “was withholding information that she didn’t want to talk about[.]”

                                     -5-
J-S37021-22


     The Commonwealth made two stipulations before resting [its]
     case-in-chief; the first stipulation concerned the date and time
     [Children] were seen at St. Christopher’s Hospital for Children and
     the second stipulation stated [Morales’] date of birth as October
     13, 1986.

     For the defense, [Morales’] current girlfriend, Samantha Rivera,
     testified that when she met [Morales,] he was living in North
     Carolina with his mother and [N.S.]. Ms. Rivera stated that [N.S.]
     told her that the allegations against [Morales] were not true. On
     cross-examination, Ms. Rivera again explained that when she
     asked [N.S.] if the allegations against [Morales] were true, [N.S.]
     responded “no” and that “she could not talk about it.”

     Lastly, [Morales] testified that, on June 28, 2014, he attended a
     family party with his then-girlfriend, [N.S.], and [C]hildren.
     During the party, he and [N.S.] got into an altercation. [Morales]
     claimed that after arriving home[, N.S.] wanted to continue to
     argue[. I]nstead[, Morales] ignored her until he thought she was
     asleep while he smoked, played x-box, and texted on his phone.
     After leaving the bedroom to get something to drink[, Morales]
     explained that [N.S.] confronted him with his cell phone[,] asking
     him to explain text messages[,] and when she did not like his
     response, swung [at] him and threw the phone at him, hitting him
     in the nose. [Morales] continued describing how he pushed and
     held [N.S.] down until she calmed down and then they both went
     to sleep. The next morning[, N.S.] suggested they go to [the]
     flea market and they all got dress[ed] to go, but [N.S.] drove off
     without [Morales] after he went to retrieve the baby’s sippy cup.

     [Morales] stated that he called [N.S.] a few times[,] but she did
     not answer and later he received a threatening phone call from
     [N.S.]’s brother calling him a pedophile and threatening to kill
     him. [Morales] said that he was scared so he contacted his mother
     to tell her what was going on and then traveled with his mother
     to Charlotte, North Carolina[,] where he stayed until he was
     arrested in 2016. [Morales] also detailed [N.S.]’s move with
     [C]hildren to Candor, North Carolina[,] about five or six months
     after he moved to Charlotte. During this time, he claimed that
     [N.S.] would visit him in his mother’s home and was given a key
     to his mother’s house. Lastly, [Morales] stated that he never
     sexually assaulted [Children].

     On cross-examination, [Morales] explained that[,] through family
     members[,] he heard that authorities were looking for him and
     learned about the nature of the allegations against him. [Morales]

                                    -6-
J-S37021-22


        explained that once [N.S.] and [C]hildren moved to North
        Carolina[,] he resumed his romantic relationship with [N.S.] and
        would . . . keep[] his distance from [Children].

Trial Court Opinion, 10/25/19, at 2-9 (citations to notes of testimony omitted).

After a four-day jury trial held in August 2018, Morales was acquitted of all

charges except two counts of EWOC; the jury specifically found that there was

a “course of conduct” with regard to the EWOC charges based on “diverse

dates    between     2012     through     2014.”   See   Verdict   Slip,   8/24/18;

Commonwealth’s Criminal Information, 5/16/17, at 1; see also supra n.3;

infra n.17.     On November 21, 2018, the court sentenced Morales to two

consecutive terms of 2½ to 5 years’ imprisonment.             Morales filed post-

sentence motions; they were deemed denied by operation of law. Morales

filed timely notices of appeal for each docket number below and complied with

the trial court’s order to file a Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.5          On March 2, 2021, our Court vacated Morales’

judgment of sentence, affirmed his convictions, and remanded the case to the

trial court for resentencing on the EWOC charges, to be graded as

misdemeanors of the first degree where the trial court failed to instruct the

jury on “course of conduct” and, thus, was not able to support the grading of

EWOC as a third-degree felony. See Commonwealth v. Morales, Nos. 1111

& 1112 EDA 2018              (Pa. Super. filed March 1, 2021) (unpublished

memorandum decision).           On June 17, 2021, the Commonwealth filed a
____________________________________________


5 The trial court opinion inaccurately states that Morales filed a Post-Conviction
Relief Act (PCRA) petition in December 2018, when, in fact, he never filed such
a petition. Rather, Morales filed a direct appeal from his judgment of sentence
following the denial of post-sentence motions.
                                           -7-
J-S37021-22



petition for allowance of appeal with the Pennsylvania Supreme Court that was

denied on October 20, 2021. See Commonwealth v. Morales, No. 272 EAL

2021 (Table).

      On remand, the trial court resentenced Morales on January 21, 2022;

the EWOC charges were graded as a first-degree misdemeanor.             At the

resentencing hearing, Morales’ attorney noted because the court had imposed

a standard-range guidelines sentence at the original sentencing hearing and

because there were no aggravating circumstances or evidence that Morales

had misbehaved in prison since the time he was originally sentenced, a

standard-range sentence was appropriate.         N.T. Resentencing Hearing,

1/21/22, at 5. The Commonwealth, however, requested that the court depart

from the guidelines and impose the same sentence as it had originally imposed

upon Morales. Because of the new grading of the EWOC offenses, however,

the same sentence would be considered an outside-the-guideline-range

sentence. Id. at 6. To support the guideline departure, the Commonwealth

offered four reasons: (1) allegations of sexual abuse committed by Morales;

(2) Morales’ actions when he was discovered by Children’s mother; (3)

Morales’ lack of remorse at time of original sentencing; and (4) the potential

impact that Morales’ actions will have on Children. Id. at 6-9.

      Morales exercised his right of allocution at resentencing, noting that he

had participated in two prison programs since his incarceration—an intense

community rehabilitative program and a domestic violence program. Id. at

11-12. Morales testified that the programs “taught [him] how to control [his]


                                     -8-
J-S37021-22



anger and [how to] be a humble person and to . . . look at [him]self in the

other person’s shoes.” Id. at 12. Finally, Morales told the sentencing judge

that “he has a job waiting for [him] . . . at a Metro PCS store” when he is

released from prison, he wants to be able to “help [his] kids’ mother”

financially, and he has “done a lot of growing up these past 5 years since

[he’s] been incarcerated.” Id. at 12-13.6

       The court ultimately imposed a term of imprisonment of 2½-5 years on

CP-51-CR-0004444-2017, and a consecutive sentence of 2½-5 years’

imprisonment on CP-51-CR-0004004-2017—the same sentence that it had

originally imposed upon Morales.7 The sentencing judge noted that although

the facts had not changed since the last sentencing proceeding, and that,

while she was “happy to learn that [Morales] was not wasting [his] time and

that [he’s] done a lot of programming [in jail,]” she still believes that “[she]

was right the first time and [is] going to be right this time.” Id. at 14. The

court, however, noted on the record that due to the change in grading of the

charges, the sentence now was outside of the Sentencing Guidelines, but still

within the statutory maximum. See id. at 18-19; see also 204 Pa.Code §

____________________________________________


6 Morales also told the sentencing judge that he already had been denied
parole because he was determined “to still [have] high levels of being a risk
to the community.” Id. at 17-18.

7 The court also imposed the same conditions as those attached to Morales’
original sentence, which included mandatory court costs, supervision by
Sexual Offender’s Unit, credit for time served, and the condition that Morales
have “NO UNSUPERVISED CONTACT with minor children.”                 Guilty Re-
Sentencing Order, 1/21/22, at 1 (emphasis in original).

                                           -9-
J-S37021-22



303.16(a)     (Basic     Sentencing      Matrix),   Pennsylvania   Commission   on

Sentencing, Sentencing Guidelines, 7th Ed. Amend. 1;8 18 Pa.C.S.A. § 1104(1)

(“A person who has been convicted of a misdemeanor may be sentenced to

imprisonment for a definite term which shall be fixed by the court and shall

be not more than . . . [f]ive years in the case of a misdemeanor of the first

degree.”).

       Morales filed a post-sentence motion arguing that the court: did not

state which facts of the case caused the court to deviate from the suggested

minimum guideline sentence; failed to acknowledge that the numerous sexual

assault offenses that [Morales] had originally been charged with were not

proven beyond a reasonable doubt and that [Morales] was acquitted of all

charges except two counts of EWOC; abused its discretion by not stating

sufficient reasons on the record for deviating from the suggested guideline

minimum sentence and by imposing consecutive sentences in light of

mitigating circumstances; and, failed to give proper weight to mitigating

circumstances.      Post-Sentence Motion, 1/30/22, at 1-2.         On February 17,

2022, the trial court denied Morales’ motion.




____________________________________________


8 The Sentencing Matrix indicates that for an OGS of 5 and PRS of 5, as in the
instant case, a standard-range sentence is 12-18 months’ minimum
confinement, +/- 3 months. Here, Morales’ minimum term of incarceration
was 30 months. Thus, it falls above the aggravated range and outside of the
Guidelines.
                                          - 10 -
J-S37021-22



       Morales filed timely notices of appeal9 and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. Morales raises

the following issues for our consideration:

       (1)    Did the [c]ourt abuse its discretion at sentencing where it
              did not state sufficient reasons to deviate from the
              suggested guideline minimum sentence?

       (2)    Did the [c]ourt abuse its discretion in sentencing [Morales]
              to consecutive terms of imprisonment where there were
              mitigating circumstances and the imposition of a
              consecutive sentence presents a substantial question that
              the sentence is inappropriate because it is contrary to the
              norms underlying the Sentencing Code?

       (3)    Did the [c]ourt abuse its discretion in sentencing [Morales]
              to the maximum sentence permitted for EWOC[,] graded as
              an M[-]1[,] where the imposition of the maximum sentence
              for EWOC [(M-1)] presents a substantial question that the
              sentence is inappropriate because it is excessive, manifestly
              unreasonable[,] and contrary to the norms underlying the
              Sentencing Code[?]

Appellant’s Brief, at 6.

       Morales’ claims implicate the discretionary aspects of his sentence. “It

is well settled that, with regard to the discretionary aspects of sentencing,

there is no automatic right to appeal.” Commonwealth v. Austin, 66 A.3d

798, 807-08 (Pa. Super. 2013) (citation omitted).

       Before [this Court may] reach the merits of [a challenge to the
       discretionary aspects of a sentence], we must engage in a four[-]
____________________________________________


9Morales has complied with the dictates of Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018), which requires the filing of “separate appeals from an
order that resolves issues arising on more than one docket.” Id. at 977. See
also Commonwealth v. Johnson, 2020 PA Super 164 (Pa. Super. filed July
9, 2020) (en banc) (revisiting Walker holding) and Commonwealth v.
Larkin, 2020 PA Super 163 (Pa. Super. filed July 9, 2020) (en banc) (same).

                                          - 11 -
J-S37021-22


      part analysis to determine: (1) whether the appeal is timely; (2)
      whether Appellant preserved his issue; (3) whether Appellant’s
      brief includes a concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      sentence [see Pa.R.A.P. 2119(f)]; and (4) whether the concise
      statement raises a substantial question that the sentence is
      appropriate under the sentencing code . . . . [I]f the appeal
      satisfies each of these four requirements, we will then proceed to
      decide the substantive merits of the case.

Id. (citation omitted). After reviewing the record, we find that Morales has

complied with the first three requirements. In addition, we also find that

Morales’ Rule 2119(f) concise statement raises a substantial question. See

Commonwealth v. Caldwell, 117 A.3d 763 (Pa. Super. 2015) (en banc)

(finding claim that imposition of consecutive sentences was unduly excessive,

together with claim that sentencing court failed to consider mitigating factors,

raised substantial question). Thus, we may review Morales’ sentencing claims.

      Our standard of review when deciding a sentencing claim is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely to be an error in judgment.
      Rather the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law, exercised
      its judgment for reasons of partiality, prejudice, bias[,] or ill will,
      or arrived at a manifestly unreasonable decision.

Commonwealth v. Shull, 148 A.3d 820, 831 (Pa. Super. 2016) (citation

omitted). Moreover,

      [i]t is well-established that the [Pennsylvania] Sentencing
      Guidelines[, 204 Pa.Code § 303 et seq., ]are purely advisory in
      nature. The Guidelines do not alter the legal rights or duties of
      the defendant, the prosecutor[,] or the sentencing court. The
      Guidelines are merely one factor among many that the court must
      consider in imposing a sentence. []


                                      - 12 -
J-S37021-22


           The defendant has no “right” to have other factors take pre-
           eminence or be exclusive; therefore, to have the Guidelines
           considered, whatever they may provide does not change his
           rights. Likewise, the prosecutor has no “right” to have a
           particular sentence imposed. Most important, the court has
           no “duty” to impose a sentence considered appropriate by
           the Pennsylvania Commission of Sentencing.               The
           Guidelines must only be considered and, to ensure that such
           consideration is more than mere fluff, the court must explain
           its reasons for depart[ing] from them.

        [D]espite the recommendations of the Guidelines, “the trial courts
        retain broad discretion in sentencing matters, and therefore, may
        sentence defendants outside the Guidelines.” The only line that a
        sentence may not cross is the statutory maximum sentence.

Commonwealth v. Yuhasz, 923 A.2d 1111 (Pa. 2007) (citations omitted).

Finally, “[i]f a trial court departs from the sentencing recommendations

contained in the sentencing guidelines, it must provide a contemporaneous

written     statement    of     the    reason   or   reasons      for   the    deviation.”

Commonwealth v. Mouzon, 812 A.2d 617, 621 (Pa. 2002) (citing 42

Pa.C.S.A. § 9721(b)). See also 204 Pa. Code § 303.1(d).

        “When a sentence is vacated and the case is remanded to the sentencing

court     for   resentencing,    the    sentencing    judge    should     start   afresh.”

Commonwealth v. Losch,                 535   A.2d    115   (Pa.   Super       1987).   In

Commonwealth v. Jones, 640 A.2d 914 (Pa. Super. 1994), our Court

stated:

        Reimposing a judgment of sentence should not be a mechanical
        exercise. Given the important nature of the interests involved,
        the judge at the second sentencing hearing should reassess the
        penalty to be imposed on the defendant[—]especially where
        defense counsel comes forward with relevant evidence which was
        not previously available. Thus, [a defendant’s] conduct since the
        prior sentencing hearing is relevant at resentencing.        The
        sentencing judge must take note of this new evidence and

                                          - 13 -
J-S37021-22


      reevaluate whether the jail term which [the defendant] received
      is a just and appropriate punishment.

Id. at 919-20, citing Losch, 535 A.2d at 122-23.

      Instantly, the sentencing judge did take note of new evidence at

Morales’ resentencing hearing. Specifically, the judge took into account the

fact that Morales had completed two rehabilitative programs since being

incarcerated five years prior.      N.T. Resentencing Hearing, 1/21/22, at 17

(“However, I am taking into consideration everything that you told me about

what you’ve been doing while you’ve been incarcerated.”). The judge noted

Morales’ progress and commended him for having “learned something [by]

attend[ing] and complet[ing the] programs.” Id. However, even considering

this new evidence, the sentencing judge highlighted the fact that “the nature

of [Morales’] case [is] difficult,” id. at 18, and that just because the grading

of the offenses may have changed, the same sentence was still appropriate

under the circumstances. Id. at 18-19.

      Additionally, the sentencing judge was aware of the correct guidelines

“starting   point”   before   she    imposed    Morales’   outside-the-guideline

resentence. See id. at 4; see also Commonwealth v. Johnakin, 502 A.2d

620 (Pa. Super. 1985) (court must determine correct starting point in

guidelines before sentencing defendant to sentence outside guidelines). The

sentencing judge also noted that, in resentencing Morales, she considered the

young age of the victims, “who had a familial relationship with [Morales],

[Morales’] reaction[] when he was discovered by the [Children’s] mother; and

[Morales’] lack of remorse.” Trial Court Opinion, 5/6/22, at 12.


                                       - 14 -
J-S37021-22



      After a review of the record, we conclude that the sentencing court did

not abuse its discretion when it resentenced Morales.        Shull, supra.   The

court considered, among other things, the facts of the case, Morales’ character

and prior criminal record, and any intervening mitigating evidence since he

had been incarcerated on the instant offenses.       See Commonwealth v.

Griffin, 804 A.2d 1, 10 (Pa. Super. 2002) (record as whole must reflect

sentencing court’s consideration of facts of case and defendant’s character

and “should refer to the defendant’s prior criminal record, his age, personal

characteristics[,] and his potential for rehabilitation”).   The court likewise

balanced the factors enumerated in section 9721(b) of the Sentencing Code

and stated, on the record, why it decided to impose an outside-the-guideline

sentence. Cf. Commonwealth v. Byrd, 657 A.2d 961 (Pa. Super. 1995)

(judgment of sentence vacated where sentencing court failed to state, in

defendant’s presence, permissible range of guideline sentences and did not

indicate it was sentencing defendant outside of guidelines or provide reasons

for deviation).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2022


                                     - 15 -